Citation Nr: 1712048	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral pes planus.

2.  Entitlement to service connection for bilateral shin splints/pain, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for lower back disorder, to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for right hip degenerative joint disease, to include as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for left hip degenerative joint disease, to include as secondary to service-connected bilateral pes planus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

As explained in the April 2016 Board remand, the May 2007 rating decision denied service connection for bilateral pes planus with history of Achilles tendonitis, and, in pertinent part, denied entitlement to service connection for bilateral shin splints/pain and right and left hip degenerative joint disease.  Subsequent to the May 2007 decision, service records were associated with the Veteran's claims file.

Following the receipt of the service treatment records, a September 2009 rating decision, in pertinent part, granted service connection for bilateral pes planus with history of Achilles tendonitis, evaluated as noncompensable, denied service connection for a left ankle sprain, a low back disorder, a bilateral knee disorder, and denied new and material evidence for bilateral shin splints/pain, and bilateral hip degenerative joint disease.  

In the April 2016 Board decision, the Board denied the Veteran's claim for entitlement to an initial compensable evaluation for bilateral pes planus with history of Achilles tendonitis.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, a Joint Motion for Remand (JMR) was issued by the Court in November 2016 which found the Board erred in finding that the August 2009 VA opinion was adequate and in failing to remand the claim for a new medical examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the pes planus claim, the Board finds that a remand is required in order to comply with the terms of the November 2016 JMR.  Specifically, in light of the Veteran's statements and evidence reflecting a worsening of her bilateral pes planus, a more recent VA examination is required prior to readjudicating this claim.

Furthermore, following the RO's adjudication of the Veteran's claims for entitlement to service connection for bilateral shin splits, lower back disorder, right hip degenerative joint disease and left hip degenerative joint disease to include as secondary to service-connected bilateral pes planus, additional evidence was included in the claims file.  In a February 2017 notice from the Veteran, she requested to have her case remanded to the AOJ for review of the additional evidence prior to the Board's adjudication.  As such, a remand is necessary to comply with the Veteran's request.

Notwithstanding the Veteran's request to have AOJ review of the additional evidence provided, the Board also notes the May 2016 VA examination and subsequent July 2016 VA addendum opinions are inadequate.  In particular, the July 2016 additional request for medical opinions sought an opinion as to whether the Veteran's bilateral hip conditions, bilateral stress fracture of the tibia and bilateral patellofemoral pain syndrome were otherwise caused or aggravated by the Veteran's pes planus.  The examiner's July 2016 addendum opinion did not include a response to this request.  

Lastly, in regards to the Veteran's back, the request for an addendum opinion specifically indicated the Veteran should be scheduled for another back examination in order for the examiner to adequately address the additional requested opinions.  Another back examination was not scheduled.  Instead, an addendum opinion was provided by the examiner despite his statement that he "cannot accurately respond without seeing the Veteran again in person."  As such, on remand, another examination is necessary to obtain adequate medical opinions on the Veteran's disabilities prior to adjudicating these claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records or private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded additional VA examinations for her shins, lower back, and bilateral hips.  The claims file must be provided to the examiner for review in conjunction with the examiner.  The examiner is asked to accomplish the following:

	a.  For each disability on appeal, provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability had its onset during the Veteran's service, or was otherwise caused by her service.

	b.  For each disability on appeal, provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was caused or aggravated (permanently worsened beyond the natural progression) by her service-connected pes planus.  

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  After the above records development has been completed, make arrangements for the Veteran to be afforded another medical examination to determine the present nature and severity of her bilateral pes planus.  The claims file must be provided to the examiner for review in conjunction with the examiner.  The examiner is asked to address all pertinent symptomatology and findings in detail.  In particular, the examiner should:

(a) Describe in detail all signs and symptoms of the Veteran's bilateral pes planus noted on objective examination. 

(b) Discuss the impairment, if any, of the following functions with use: (i) Normal excursion, (ii) Strength, (iii) Speed, (iv) Coordination, and (v) Endurance.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  After the above actions have been completed, the Veteran's claims file should be reviewed a new to specifically include an initial review of the aforementioned evidence submitted in February 2017 without a waiver, and all further evidence received in the interim.  Ensure that all development sought in this remand is completed, and undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If any of the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


